Citation Nr: 1724083	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 30 percent for a cervical spine disability, on an extraschedular basis only.

2.  Entitlement to an initial increased disability rating in of 20 percent for a low back disability, on an extraschedular basis only.

3.  Entitlement to an initial increased disability rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans,  Counsel
INTRODUCTION

The Veteran served on active duty from May 1984 to May 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a May 2015 Board decision and remand, the issues of entitlement to an initial increased disability rating in excess of 30 percent for a cervical spine disability and entitlement to an initial increased disability rating in excess of 20 percent for a low back disability were denied.  Additionally, the Board remanded the claim for entitlement to an initial increased disability rating in excess of 10 percent for migraine headaches for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appealed the May 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court vacated, in part, the Board's decision regarding the matter of referral for extraschedular consideration for the issues of the cervical spine and low back disabilities.  The Court remanded that part of the May 2015 Board decision for compliance with the terms of the Memorandum Decision.

Regarding the issue of entitlement to an initial increased disability rating in excess of 10 percent for migraine headaches, a supplemental statement of the case (SSOC) was issued in November 2015.  This matter has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

An extraschedular evaluation is warranted where the case presents an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  "Whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry: "If (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  "[T]he first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Although the first and second elements are interrelated, they involve separate and distinct analyses.  Thus, "an error with respect to one element does not necessarily affect the Board's analysis of the other element."  Yancy v. McDonald, 27 Vet.App. 484, 494 (2016).  "If either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.  Additionally, "the plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The three-part analysis set forth in Thun similarly applies in considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities.  Yancy, 27 Vet. App. at 495. 

In the October 2016 Memorandum Decision, the Court found that the Board did not consider the collective impact of the Veteran's other service-connected disabilities in denying referral for extraschedular consideration.  

The Board observes that the Veteran has been awarded service connection for posttraumatic stress disorder, radiculopathy of the left and right upper extremities, residual scar, residual tender scar, cervical spine, lumbar spine, hemorrhoids, sinusitis, and migraine disabilities.  Her combined disability rating during the appeal period was 80 percent from June 2009 through May 2011, 90 percent from May 2011 through October 2012 and 100 percent since October 2012.  In addition, the Veteran received temporary total evaluation based on Individual Unemployability from March 2011 to August 2011.  In a correspondence dated in June 2013, the Veteran noted that she had retired from the US Postal Service on an "early out" due to pain in her back.  In another correspondence dated that same month, she noted working at Target since her retirement.  

Upon consideration of the points raised by the Court, the Board determines that referral for consideration of whether the combined effects of the Veteran's service-connected disabilities supports an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to her service-connected disabilities.  Therefore, upon remand, the RO should prepare such a referral to the Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service.

Next, a decision by the Board on the Veteran's migraine headache disability claim would, at this point, be premature.  As development of evidence concerning whether the combined effects of the Veteran's service-connected disabilities supports an extraschedular evaluation is incomplete, the Board finds the issue concerning an increased evaluation for service-connected migraines to be intertwined with the extraschedular issue being remanded.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, it is appropriate to defer final appellate review of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's case to the VA Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service for review of the question of whether the combined effects of the Veteran's service-connected disabilities supports an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to her service-connected disabilities. 

2.  After the development requested above has been completed, to include the issue for a higher rating for migraine headaches which is deemed to be "inextricably intertwined" with the referral for an extraschedular evaluation, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




